Citation Nr: 0126082	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  97-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1945.

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that inter alia denied entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU).  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran testified before the undersigned member of the 
Board in March 1999 and raised the issue of service 
connection for bladder cancer.  In November 1999, the Board 
remanded the case to the RO for adjudication of service 
connection for bladder cancer, which might have affected the 
pending TDIU claim.  In February 2001, the RO denied service 
connection for bladder cancer and the veteran has not 
indicated a desire to appeal that decision, although the time 
limit for filing a notice of disagreement has not yet lapsed.  


REMAND

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran feels that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  Service connection is in effect for status post 
recurrent left inguinal hernia and status post right inguinal 
hernia, rated 10 percent disabling; ankylosis of the left 
ankle, rated 30 percent disabling; adjustment disorder with 
anxiety symptoms, rated 30 percent disabling; and for left 
hydrocele, status post hydrocelectomy, rated 20 percent 
disabling.  The combined service connection rating is 70 
percent.  The most recent VA compensation and pension 
examinations were performed in December 1997 and January 
1998.  Because the most recent examinations are nearly four 
years old, the veteran should undergo re-evaluation of his 
service-connected disabilities to determine the present level 
of severity.  Following this evaluation, an appropriate 
physician (the Board suggests a psychiatrist) should be asked 
to offer an opinion addressing whether it is at least as 
likely as not that the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  The Board may not reject a 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would be 
other than marginal.  Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  

The previous Board decision/remand reflects that the 
veteran's CER (Counseling/Evaluation/Rehabilitation) folder 
had been of record.  Currently it is not associated with the 
veteran's claims folders.  It should be located and 
associated with the claims folders, because the veteran 
asserts in a September 1998 letter that his vocational 
rehabilitation counselor was told by a Mr. Connelly of the 
state labor board that the veteran could not get a job due to 
his injuries.  He also indicates he was seen by, or talked 
to, a VA vocational rehabilitation counselor in October 1997.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should obtain the veteran's CER 
folder and associate it with the claims 
files.  The RO should also obtain any 
relevant outpatient treatment reports not 
currently associated with the claims files 
and associate them with the claims files.  
If such records are not available, the RO 
should clearly note that fact in the 
claims files.  

3.  The RO should ask the veteran for 
documentary evidence, if any, of the 
adverse impact that his service-connected 
disabilities have had on his employment.

4.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims files, the 
veteran should be scheduled for VA 
examination of his left ankle, left and 
right inguinal hernia, and left 
hydrocele.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should examine the veteran and 
report on all current symptoms associated 
with these service-connected 
disabilities.  The examiner should 
furnish a legible report of such 
findings. 

5.  After the veteran has undergone the 
examination requested above and the 
examination report has been associated 
with the veteran's claims files, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
present level of severity of his service-
connected adjustment disorder with 
anxiety symptoms.  The psychiatrist is 
asked to accomplish the following:

a.  The psychiatrist should review the 
veteran's claims files and note that 
review in the report.  

b.  The psychiatrist should examine the 
veteran to determine the present level of 
severity of his service-connected mental 
disorder.  

c.  The psychiatrist should assign a 
Global Assessment of Functioning (GAF) 
score and explain what that score means.  

d.  The psychiatrist should, if possible, 
determine whether it is at least as 
likely as not that all of the veteran's 
service-connected disabilities, in 
combination, render him unable to secure 
or follow a substantially gainful 
occupation and offer an opinion on the 
matter.  The psychiatrist should consider 
all of the service-connected disabilities 
in offering this opinion, but should not 
consider age or nonservice-connected 
disability.  The psychiatrist should 
support his or her opinion by discussing 
medical principles, as applied to 
specific medical evidence in the 
veteran's case.

6.  The RO should undertake any 
additional development suggested by the 
physicians' findings and opinions. 

7.  Following completion of the 
foregoing, the RO should review the 
claims files and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.  After ensuring that all 
requested development has been completed 
to the extent possible, the RO should 
review the issue of entitlement to TDIU. 

8.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




